United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois  60604

                                        January 27, 2015

                                              Before

                              WILLIAM J. BAUER, Circuit Judge

                              ILANA DIAMOND ROVNER, Circuit Judge

                              RUDOLPH T. RANDA, District Judge*

    Nos. 11‐3519, 11‐3627, 12‐1016, and 12‐1290
                                                  Appeals from the United States District 
    UNITED STATES OF AMERICA,                     Court for the Northern District of Illinois,
         Plaintiff‐Appellee,                      Eastern Division. 

           v.                                     No. 06‐CR‐586

    CHRISTOPHER BLITCH, et al.,                   Harry D. Leinenweber, Judge.
         Defendants‐Appellants.

                                      AMENDED ORDER

          No judge of the court having called for a vote on the Petition For Rehearing or
    Rehearing En Banc filed by Defendants‐Appellants on January 13, 2015,** and all of the
    judges on the original panel having voted to deny the same,

          IT IS HEREBY ORDERED that the Petition For Rehearing or Rehearing En Banc
    is DENIED.




*
     Of the Eastern District of Wisconsin, sitting by designation.
**
      Judge Joel M. Flaum did not participate in the consideration of this petition.
Appeal nos. 11‐3519, 11‐3627, 12‐1016, and 12‐1290                                    Page 2

     IT IS FURTHER ORDERED that the opinion issued in the above‐entitled case on
December 2, 2014, is hereby amended as follows:

             On page 12, the first sentence of the first full paragraph
             starting “Mayfield also observed that predisposition is more
             amenable …” is deleted. The remainder of that paragraph is
             moved up and included with the preceding paragraph.




                                         -2-